DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted is considered by the examiner.

Response to Arguments
Applicant's arguments filed 02/03/2022 have been fully considered. 

The objection to the title has been withdrawn in response to the new title. 
The claim objection has been withdrawn in response to the claim amendment.
Applicant’s prior art argument has been fully considered but they are not persuasive. 

On pages 5-6, Applicant argues that the prior arts made of record do not teach “a switch that receives (i) an operation to create, before receiving an operation instruction that is given by the operator to the movable section and is in accordance with any of the plurality of operating directions, an operation standby 

In response: In para. [0066], Takayama disclosed e UAV 100 is hovering within the target area 220, above the delivery site, and communicating with a remote terminal 240. In some cases, the UAV 100 may automatically switch from flight mode to hover mode in response to determining that the UAV 100 is within the target area 220. While the switch between flight mode and hover mode may vary depending on the form of the particular UAV 100, the switch may involve transitioning a propulsion system of the UAV 100 from generating thrust with a net translational component. Also note that the UAV is controlled by the remote operator, see para. [0063]. Also note that, the switching is part of the instruction stored in the processor of the UAV, see para. [0124]. Therefore, Takayama teaches a switch that receives (i) an operation to create, before receiving an operation instruction that is given by the operator to the movable section and is in accordance with any of the plurality of operating directions, an operation standby state that allows the operation instruction to be received and (ii) an operation to receive the operation instruction. Thus, the stated argument is not persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 1-2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takayama et al. (US Publication Number 2018/0095464 A1, hereinafter “Takayama”) in view of Kamoi et al. (US Publication Number 2016/0158937 A1, hereinafter “Kamoi”).

(1) regarding claim 1:
As shown in fig. 2B, Takayama disclosed an operation guidance system for providing an operator with guidance on operation of a movable device including a movable section to be operated and being capable of operating in a plurality of operating directions (para. [0006], note that an unmanned aerial vehicle (UAV) is disclosed that may allow for supervisory control interaction by a remote operator to assist with navigation to a target location. The UAV may navigate to a target area and capture and send an image of the target area to the remote operator. The remote operator can then provide a user input that indicates a target location within the target area. Upon receiving an indication of the target area, the UAV can then autonomously navigate to the target location), said operation guidance system comprising: 
a switch that receives (i) an operation to create, before receiving an operation instruction that is given by the operator to the movable section and is in accordance with any of the plurality of operating directions, an operation standby state that allows the operation instruction to be received and (ii) an operation to receive the operation instruction (para. [0067], note that the switch from flight mode to hover mode performed in response to the UAV determining it is within the target area of the delivery site may also involve the UAV transitioning from an autonomous mode, in which it navigates to the target area without receiving real time input and/or approvals, to a remote-input mode); 
a photographing device that photographs a photographing target object that is located in a direction in which the operator is looking (para. [0064], note that the imaging system 230 may include a camera that captures video of the delivery site, and the video can then be streamed over a wireless communication network to be viewed by the remote operator); 
an estimation section configured to estimate a positional relationship between the operator and the movable device (para. [0095], note that the UAV may also determine it is within the target area based on estimating its location is within a set of boundaries that define the target area--such boundaries may be based, for example, on property lot lines in residential neighborhoods); 
an image generating section configured to, in response to creation of the operation standby state by the switch, generate an operating direction indicating image, in accordance with the positional relationship (para. [0135], note that UAV 500 may use its one or more imaging system 608 to help in determining location. For example, UAV 600 may capture imagery of its environment and compare it to what it expects to see in its environment given current estimated position (e.g., its current GPS coordinates), and refine its estimate of its position based on this comparison), in a direction that is in accordance with a direction in which the operator views the movable device, the operating direction indicating image indicating a specified one of the plurality of operating directions (para. [0136], note that the imaging system 608 may be mounted to the UAV 600 with a mounting system that substantially fixes a point of view of the imaging system with respect to an orientation of the UAV 600. For example, the imaging system 608 may be mounted via a three-dimensional gimbal mount system that stabilizes the point of view of the imaging system (e.g., downward-facing and with a given direction of the image oriented along a fixed direction of the UAV).).
Takayama disclosed most of the subject matter as described as above except for specifically teaching an image combining section configured to generate a combined image obtained by combining the operating direction indicating image with a captured image of the movable device that has been photographed by the photographing device; and a display device that displays the combined image.
However, Kamoi disclosed an image combining section configured to generate a combined image obtained by combining the operating direction indicating image with a captured image of the movable device that has been photographed by the photographing device (para. [0031], note that the inside information of actual robot 12 includes the direction of each axis (X, Y, Z) of a robot coordinate system with respect to the tool center point. In the image of the AR robot, an image representing an orthogonal coordinate system 28 is displayed as an additional information image (or an operation guide of the actual robot), and is overlapped with the image of actual robot 12, in which the tool center point is determined as the origin of coordinate system 28 and the direction of each axis of the robot coordinate system is determined as a reference axis of coordinate system 28); and a display device that displays the combined image (para. [0032], note that the image of the AR robot is displayed on displaying part 22 in real-time, and user 18 can effectively carry out teaching operation, etc., while monitoring the displayed image).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to disclose an image combining section configured to generate a combined image obtained by combining the operating direction indicating image with a captured image of the movable device that has been photographed by the photographing device; and a display device that displays the combined image. The suggestion/motivation for doing so would have been to provide a robot system using an augmented reality-compatible display, capable of providing information on the status and/or an operation guide of a robot added to an actual image or actual environment, to a user of the robot, so as to improve the efficiency of operations carried out by the user (para. [0008]). Therefore, it would have been obvious to combine Takayama with Kamoi to obtain the invention as specified in claim 1.

(2) regarding claim 2:
Takayama further disclosed the operation guidance system as set forth in claim 1, wherein the image generating section further generates the operating direction indicating image in accordance with control information for controlling the movable device, the control information having been obtained from a control device that controls the movable device (para. [0078], note that the direction for the UAV to move in (i.e., the heading of the translational offset) can be determined based on the position of the operator-selected image coordinate within the image. In a system in which the orientation of the UAV's imaging system is fixed with respect to the orientation of the UAV 100, each position in the image can be mapped to a direction).

(3) regarding claim 6:
Takayama further disclosed an operation guidance system as set forth in claim 1, further comprising a direction changing section configured to change the specified one of the plurality of operating directions in accordance with the positional relationship (para. [0078], note that the direction of the defined vector corresponds to the direction of the translational offset, and the magnitude of the defined vector corresponds to the distance of the translational offset (although scaled by the UAV's altitude). Other examples of mapping the operator-selected delivery location to a direction and distance of a translational offset for the UAV to traverse from its current location are also possible).

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: the prior arts made of record do not teach “an operation prohibiting section configured to prohibit operation of the movable section unless the photographing device photographs the movable device; direction display section configured to, unless the photographing device photographs the movable 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Hesch et al. (US Patent Number 10,852,847 B2) disclosed A method for controller tracking with multiple degrees of freedom includes generating depth data at an electronic device based on a local environment proximate the electronic device. A set of positional data is generated for at least one spatial feature associated with a controller based on a pose of the electronic device, as determined using the depth data, relative to the at least one spatial feature associated with the controller.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Hilina K Demeter whose telephone number is (571) 270-1676. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu could be reached at (571) 272- 7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HILINA K DEMETER/Primary Examiner, Art Unit 2674